 PIERCE GOVERNOR CO.97The Pierce Governor Company, Inc. andInternationalUnion,United Automobile,Aerospace and Agricultural ImplementWorkersofAmerica,AFL-CIO.Case25-CA-2312.April 24, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn September 19, 1966, Trial Examiner Sidney D.Goldberg issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andhereby adopts the findings, conclusions, andrecommendations of the Trial Examiner only to theextent that they are consistent with this Decisionand Order.The Trial Examiner found that Respondent,commencing February 25, 1965, the first day of the10(b) period,' violated Section 8(a)(5) of the Act bycontinuously refusing to bargain with Local 9402 "asan integral part" of the joint bargaining agent as to(1) the effects of the removal of Respondent's plantfrom Anderson to Upland, Indiana, and (2) the termsand conditions of employment at the Upland plant.In addition, the Trial Examiner found that theeconomic strike, which began at Anderson onNovember 6, 1964, was prolonged by the 8(a)(5)conduct and was therefore converted to an unfairlabor practice strike on February 25, 1965. We donot agree with these findings of the Trial Examiner.As noted above, the International was certified in1941 as the bargaining representative of productionandmaintenance employees at the Anderson,Indiana,plantofRespondent.Thereafter,Respondent negotiated with the International andLocal 940 a series of agreements, the most recent ofwhichwas terminated by, timely notice onOctober 30, 1964. In the absence of satisfactoryprogressin bargaining,the Union on November 6,1964, initiated a strike, which was admittedlyeconomic at its inception, and posted pickets at theAnderson plant.3The parties continued negotiations at meetings onNovember 16 and 20 and December 2 and 8, 1964,but it was not until the meeting of December 16,11964, that Respondent brought up the subject ofmoving its Anderson plant to a new location. At thattime,Respondent's chief negotiator, Donald F.Strutz, referred to the Union's earlier criticism of theAnderson plant as "unsafe and unhealthful," andstated that Respondent concluded it would be"economically advantageous" to move about 40milesaway to the community of Upland, Indiana.Strutz then suggested a temporary cessation ofnegotiations on a new bargaining agreement topermit the Company to talk with Upland officialsabout making the move. Strutz added that should themove be made, each employee presenting himself atthe new plant would be given full consideration forreemployment and, if hired, would retain hisseniority.With respect to recognition of the Union asthe bargaining representative of the employees atUpland, Strutz stated that recognition would bedependent upon proof of representation.International Representative Raymond Shetterlyexpressed surprise at Respondent's announcementand, after conferring with other officials of theUnion, stated that the Union wished to bargain for anagreement on (1) the operation of the Anderson plantso long as it remained at that location and (2) theeffects on the Anderson employees of a transfer ofthe Company's operations to any other community.The parties met again on December 22, 1964, anddiscussed a contract for the Anderson plant. Whenthe Union proposed a provision prohibiting removalof the plant during the life of such a contract,Respondent conditioned its agreement to thisproposal on a provision giving Respondent the rightto terminate such a contract upon 30 days' notice ofitselection to locate the plant outside Anderson.Shetterly then asked that Respondent "guarantee"the transfer ofallAnderson employees to the newlocation. In reply Respondent renewed its offer ofDecember 16 to give consideration to Andersonemployees who applied at the Upland plant foremployment, with retention of seniority for all thoseiSec 10(b) provides in part that "no complaint shall issuebased upon any unfair labor practice occurring more than sixmonths prior to the filing of the charge with the Board "The initial charge in the instant case was filed on August 25,1965'Although onlythe Internationalwas certified in 1941 for theemployeesatRespondent'sAnderson,Indiana, plant,both theInternationaland its Local 940 have since jointly negotiatedagreementswith Respondent.IPickets were later stationed at Upland.164 NLRB No. 2 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDhired.In refusingto guarantee the transfer of allAnderson employees, Respondent took the positionthat (1) certain employees were physically unable todo a full day's work because of age, (2) otheremployees, albeit physically able, had not been"delivering a fair day's work," and (3) still othershad become unfitted for further employment withRespondent because of their attitude during thestrike. The parties then specifically referred to anddiscussed several employees in the first category.The next bargaining session was held onDecember 31, 1964. Shetterly offered to have theUnion bringin an"economic proposal to hold the[Anderson] plant in town." In reply Respondentadvised the Union that it had already directed acontractor to start construction of a new building atUpland on January 4, 1965.4 In the course ofbargaining,thepartiesreachedatentativeagreementon the terms of a seniority provisionwhich dealt with various aspects of that subject.Shetterly renewed the Union's demand for aRespondent guarantee of transfer rights for allAnderson employees and Respondent again offeredto consider for employment any applicants fromAnderson and to preserve the seniority of thoseselected.Inaddition,Respondent stated itswillingnessto give severance pay to those who werenot hired. Respondent also assured Shetterly that asof thattimeno jobs had been "promised" to the townof Upland. The meeting ended without resolution ofthe transfer issue.The partiesmet againon January 9, 1965, whentheUnionwas represented by InternationalRepresentativeCarlParker and the Local 940bargainingcommittee. Parker, who indicated that hedid not want to bargain for an interim contract forthe Andersonplant,asked Respondentto bargain onpay rates at the Upland plant. Respondent repliedthat it was not obligated to bargain with the Unionconcerning pay rates for Upland employees who hada right to choose their own bargainingagent.Parkerthen insistedon goingdown the Anderson list anddiscussing"person by person" who would be goingto Upland. Respondent refused to do so, explainingthat it had no information on how much business itwould have at Upland. However, Respondentreiterated its earlier offer to give consideration toAnderson applicants, with seniority for those hiredand separation pay for employees not transferred.The next meeting was held on January 19,1965, inthepresenceofaFederalmediator,withRespondent represented by its vice president,LeRoy V. Bradnick, and the Union by Shetterly andthe Local 940 bargaining committee. The parties'The new plant became available for occupancyin April 1965However, Respondent began production about January 1965 inrented quarters at Upland Except for one production employee,who had started work at Anderson during the sttke, it appearsthat Respondent staffedthe Uplandlocation with newly hiredproduction and maintenance employees,their number increasingfrom a few in February to 100 at theend of April, about 153 bydecided that further negotiations wereuseless andagreed to the mediator'ssuggestionthat theydesignate subcommittees which excluded Bradnickand Shetterly.Such subcommitteemeetingswere held on 3successive days in the latter part of January 1965,with the Federal mediator present on the latter twooccasions.On January 20, considerable time wasspent by Respondent's representatives convincingthe subcommittee of three Anderson employees thatRespondentwas serious in its intentionto move theplant to Upland. The employee subcommittee thendemanded a discussion of each employee on theAnderson seniority list to ascertain those desiring togo to Upland. When two members of the employeesubcommittee stated that they would under nocircumstances transfer toUpland, Joseph E.McDonald, Respondent's treasurerand assistantsecretary, pointed out that "it seemed ridiculous" togo down a seniority list of 180 employees to discussthe prospects of those Anderson employees whowould not be interested in a transfer.On January 21, Respondent offered immediatelyto declare the Anderson plant closed in order toenable the employees to draw unemploymentcompensation. Respondent also offered to go to the"Federal Unemployment Service" to try to secureother jobs for the Anderson employees under what isknown as the "Studebaker System." Respondentstated further it would attempt to increase severancepay for Anderson employees by using for thatpurpose the surplus in the pension fund. OnJanuary 22, the employee subcommittee informedRespondent that its proposals were unacceptable.An understanding was then reached by the partiesthat any futuremeetingswould be called through theFederal mediator.The next meeting was held at the office of theFederal mediator on the morning of January 26,1965, at the request of Shetterly who advisedRespondent that the regional director of UAWRegion 3, Raymond H. Berndt, would like to meetwithRespondent's president, Leland E. Boren.Representing Respondent were Boren, Bradnick,and Thomas D. Logan, the Company's "corporate"counsel. The union representatives were Shetterlyand Berndt. Logan stated that he had no authority tobind Respondent in the absence of Strutz who was inFlorida. According to Shetterly, Boren told him that"Local 940 could not bargain for the people inUpland ... that ... Shetterly couldn't be therepresentative that negotiated the contract inUpland, and ... the people in Anderson would notbe given transfer rights as such."5 After 2 hours ofearly July, 212at the endof August,and at least 190 at all timessince August 19655Accordingto Boren, Shetterly stated thatwhilethe latter didnot expect Respondent to transfer all Anderson employees toUpland,"Respondent must go through the senionty list" tobargain with respect to the suitabilityof each Andersonemployeefor Uplandemployment PIERCE GOVERNOR CO.99discussion, the meeting ended at noon with Berndtindicatingthat"nothingmuchwasbeingaccomplished," and suggesting a meeting afterlunch between him and Logan. At their afternoonmeeting, Logan and Berndt agreed that neither ofthem was in a position to talk about particulars butwould explore the issues on a purely personal basisin the hope of coming up-with solutions that mightlater be useful. Berndt stated, and Logan agreed,that the "economic make-up" of the Upland areaand its distance from Anderson were such that it wasa mistake to let the negotiations "bog down" in adiscussion of transfer rights. Berndt then expressedtheopinionthatthe"important thing"wasrepresentation by "some local of the UAW." Loganreplied that he could see the advantages of UAWrepresentation and suggested that they talk alongthat line, keeping in mind that it was relativelyacademic to discuss transfer rights in view ofBerndt'sopinion that very few of the unionemployees at Anderson would care to come toUpland. They proceeded to discuss the possibility ofa contractwithouta provision concerning transferrights andwitha new 1JAW local. The_' meetingconcluded with Berndt handing Logan for his studya copy of a contract that the UAW had with anotheremployer in Huntington, Indiana. A day or two later,Berndt telephoned to ask Logan to send a letterconfirming their conversation.On January 28, 1965, Logan wrote Berndt alengthy letterwhich began with the following"restatement of ... position":That we are not obligated to recognize Local 940and are unwilling to recognize [it] for anypurposes pertaining to employment at anylocation other than that at Anderson. However,we are willing to discuss the possibility of beingable to enter into an agreement with some unionat the Upland location. If we could arrive atsome agreement with you, I think we would bewilling to make that applicable to whatever localyou think best and recognize as much as we canthe equities of employees who have beenemployed at the Anderson plant.Logan then indicated Respondent's willingness torecognize "a UAW-CIO Local at Upland" for a 5-year contract. However, Logan cautioned Berndtthat Respondent was "not willing to recognize .. .Shetterlyand his bargaining committee" withrespect to Upland.In addition, Logan stated that Respondent "willbargain [sic] each individual on the seniority list foremployment at Upland, taking into account (1) theirqualifications for the work, (2) physical condition,(3)mental outlook and attitude, (4) absentee record,and (5) job openings." Logan also expressedRespondent's willingness to give severance pay to allemployees with a minimum of 10 years' service ifthey desired employment at Upland but were notselected therefor. The letter further proposed acontract provision setting forth, in detail, job titles,entry rates of pay, and subsequent automaticincreases. Finally, Logan stated, "you might ...propose a formal contract which I promise to take upimmediately"withtheCompany'sboardofdirectors.On February 15, 1965, Berndt wrote Logan thathis reply had been delayed until that date becausehe had been out of town for about a week and was illthefollowingweek.Berndtexpressedhisappreciation of Logan's "recognition of the problemexistingwith respect to ... [the] employees at [the]Anderson plant and their plight in your moving ... toa new plant at Upland . . . ." Berndt concluded thathe hoped "within the next couple of days" tocomment on Logan's letter "point by point" and toadvise him further "with respect to [Logan's] basicsuggestions... relative to UAW recognition" at theUpland plant.On March 9, 1965, Logan sent another letter toBerndt pointing out that the latter had not yetcommented on his letter of January 28. Logan statedthathe therefore "assumed" that none ofRespondent'ssuggestionswere acceptable toBerndtandRespondentwasaccordinglywithdrawing them and "revert[ing]" to its "formerposition." Logan concluded with the statement, "Wecordially invite yoursuggestionsor comments as towhere we go from here."On March 10, 1965, Berndt telegraphed Logan,explainingthat he had not been in his office on a full-time basis for the past few weeks, that he hadprepared a detailed answer to Respondent's letter ofJanuary 28 prior to the receipt of Logan's March 9letter, and expressing the hope that Logan would"review" his answer in the light of the date of itspreparation.Berndt in his letter, dated March 10, indicatedacceptance of most of Respondent's proposals.However,Berndtexpressedreservationsordisagreement with regard to some of the proposals.Thus, Berndt stated that the proposed wage rateswere unacceptable to the Union. Berndt also statedthat Respondent's proposal "that the Company andthe Union bargain on the individual availability of allemployees presently on the seniority list foremployment at Upland was acceptable"so long as"physical shortcomings" already in existence at thetime of the closing of the Anderson plant and the"mentaloutlook and attitude" displayed by someemployees since the beginning of the strike wouldnot be used to prevent their employment at Upland.Berndt also pointed out that "itistheUnion'sprerogativeto assignthe Local Union number to anyUAW bargainingagent" and Respondent "shouldnot attempt to presume to tell the Union who [it]should send to the bargaining table." However,Berndtconceded itwouldbe"somewhatshortsighted for the Unionto assignan individualthatwould only resultin stalematesrather then298-668 0-69-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDfruitfulnegotiations."Finally,Berndt suggestedanother meeting to settle their dispute.Respondent did not reply to Berndt's March 10letter, and the Union made no further request for ameeting during the next 3 months.Communication between the parties was resumedon June 2, 1965, when Shetterly met Bradnick andStrutz at an unemployment compensation hearing inAnderson involving claims of the striking employees.During a recess, Shetterly suggested to Strutz that ameeting be arranged for the purpose of discussing(1) transfer rights and (2) pensions for employeeswho had reached retirement age during the strike.Strutz replied that he would be happy to meet withShetterly any time the Federal mediator arranged ameeting.On June 15, 1965, Strutz and MacDonald met inthe presence of a Federal mediator with Shetterlyand members of the Union's pension committee.After the parties discussed and settled the matter ofpensions, the mediator asked if there had been anyfurther progress in negotiations between the Unionand Respondent, and was informed that no meetinghad taken place since the early part of the month.Shetterly declared that there were only about 75employees in the picket line and that only about 50percent of them would be interested in going toUpland.He then asked if the meeting could becontinued to discuss transfer rights of Andersonemployees.When Strutz inquired whether it wasstill Shetterly's position that any future meeting ofthe parties was contingent upon Strutz agreeing todiscuss transfer rights, Shetterly replied that,although he would "not make it conditioned uponthat," the topic of transfers was nevertheless whathe wished to talk about. Strutz indicated he wouldarrange a meeting if Respondent decided to haveone.On June 30, 1965, Shetterly at anotherunemployment compensation hearing again askedfor a meeting to discuss the transfer of Andersonemployees to the Upland plant. Strutz replied that ameeting would be arranged through the mediator ifRespondent desired one.The unemployment compensation hearing held onAugust 17, 1965, provided the next occasion atwhich Strutz and Shetterly met and again restatedtheir positions regarding transfers and recognition ofthe Union for Upland. Strutz stated that he would getin touch with the Federal mediator. Three days later,ShetterlywroteStrutzrequestingameetingconcerning "the movement of the [Anderson] plantto Upland . . . ." Shetterly wrote that "there are noconditions attached to my request for a meeting,merely that we bargain concerning the transferrights of the Anderson employees, recognition of ourUnion at the Upland plant and the terms, working6According to Strutz, Shetterly estimated that aftereliminatingcertain employees who had reached retirement age, those whocould not pass physical tests, and those who had obtained otherconditions and wages" at the Upland plant. Uponreceiving no reply to this and another letter writtento Strutz on August 30, Shetterly on September 15addressed his request for a meeting on transferrights to Boren.Boren replied on September 17, taking the"position that under the law and the contract thatexpired on October 31, 1964, the employees atAnderson who continued on strike against the plant,have no rights concerning re-employment at theCompany's Upland plant." Boren offered to meetwith the Union but insisted that Respondent was notobligated to bargain "concerning transfer rightswhich do not exist."Shetterly's answer to Boren on September 28suggested that a meeting be held during the week ofOctober 11 or any other convenient date. This timeStrutz replied on October 5, repeating Respondent'srefusal to bargain concerning transfer rights andexpressing a willingness to meet but not setting adate.Shetterly'sletterofOctober 14againrequested a meeting to bargain about transfer rights.Strutz wrote on October 19, offering to meet andtaking the position that "until such time as you maybecome the certified bargaining agent of ouremployees at Upland or at such time as we areconvinced that you represent the majority of ouremployees at Upland, we can not consider yourrequest for bargaining."Toward the end of November 1965, Strutz metwith Shetterly and Roy Cantrell, assistant regionaldirector of the UAW, in the Federal mediator'soffice. Shetterly noted that there were still about 40peopledrawing strike benefits and that theseemployees, if physically capable of working, as wellas some others who were working for anotheremployer, would probably wish to take jobs atUplands Shetterly proposed that (1) Andersonemployees considered by the Company to be unableto perform their jobs should be given a physicalexamination at a competent medical clinic andapproved or disapproved on the basis of comparisonwith normal persons of the same age; (2) otheremployees whose physical capacities were not inquestion should be given rights to jobs at Upland,bumping, when necessary, employees newly hired atUpland; (3) the International and Local 940 or someother UAW local selected by Upland employeesshouldberecognizedasthebargainingrepresentative of the employees at Upland and acontract negotiated to cover wages and workingconditions at that plant. Strutz suggested in replythat the parties use an independent arbitrator todetermine through "objective standards" whichemployees should be offered jobs at Upland. Afterthe meeting, Shetterly telephoned Strutz to informhim that the Union could not agree to his proposal.employment,only 40 to 50employees would be interested intransferringto Upland PIERCEGOVERNOR CO.101A final meeting,which wasattendedby Strutz,Shetterly,Berndt,and Emil Mazey,secretary-treasurerof the UAW, was held on February 4, 1966,in Detroit,Michigan.No progress was made as theparties professedto bewaiting foran offer from eachother.It is clearffom theforegoingthat theparties, whohad a long history of successful bargaining,datingback to 1941,concentrated on two basic issues attheirmeetings and in their correspondence fromDecember1964toFebruary1966,namely,(1) transferofAndersonemployeesand(2) recognitionof theUnion for the employees at theUpland plant.As notedabove, these themesemerged at the meetingof December 16, 1964, whenRespondent announced to the Union that it wascontemplatingmoving from its "unsafe andunhealthful"plant in Anderson,Indiana,to a newlocation inUpland,Indiana.That Respondentwas willing from the outset todiscuss the subjectof the effects of the move onAndersonemployees and their transferto Upland isevident from its proposal atthe firstmeeting whenthis topic became an issue.Thus,as indicatedabove, Respondent stated on December16, 1964,that,if itmade the moveto Upland,itwould considerfor transfereach Andersonemployee who applied atthe new plant,withseniority preservedfor thosehired.WhenRespondentmetwithUnionRepresentativeShetterlyon December22 and 31,1964,the parties again discussedthe subject oftransfer.Shetterly on bothoccasions requested fromRespondent a "guarantee"to transfer all Andersonemployees and Respondent explainedwhy such atransfer would not be feasible and renewed its offerto considerAndersonapplicants in the lightof theirqualifications for employmentat Uplandand to giveseverancepay to thosenot hired.The transferissue continuedto be a key subject ofbargaining at the four meetingsheld betweenJanuary 9and 22, 1965. The Unioninsisted ondiscussing the transferof eachemployee on theseniority list, but Respondent refused to do so on theground that it did not at that timeknow how muchbusiness it would haveat Uplandand also that it was"ridiculous"todiscuss the transferof thoseAndersonemployeeswho did notcare to go toUpland.However,Respondent againoffered toconsiderAndersonapplicantsandpromisedseniority to thosehiredand separationpay for thosenot takenon at Upland.The transferissue was againfully explored byRespondent and theUnionat the two bargainingsessions on January26, 1964.It is significant thatUnionRepresentativeBerndt,who stressedrecognition of "somelocal of the UAW" for theUpland plant as the paramount issue,took theposition that"the economic make-up" of the Uplandarea and its distance from Anderson made it'The Procter&Gamble Manufacturing Company,160 NLRBinadvisable to allow the transfer issue to "bog down"thenegotiations.Itisalsonoteworthy thatRespondent'sRepresentative Logan agreed that itwas relatively academic further to discuss thetransfer issue in view of Berndt's statement thatvery few of the Anderson employees had a desire togo to Upland.DespiteBerndt'spositionthatthe transferquestionwas no longer a high priority issue,Respondent's continued attention to this subject wasdemonstrated by its letter of January 28, 1965,which,inter alia,set forth its willingness to bargainwith the Union as to each individual on the Andersonseniority list for employment at Upland,taking intoaccount their qualifications for the work,physicalcondition,mental outlook and attitude,absenteerecord,and job openings at Upland.AlthoughRespondent,in the absence of a reply from theUnion, reverted to its earlier position on transfers,the Union finally replied on March 10, 1965, when itdeclaredRespondent'sproposalgenerallyacceptable but questioned some of the criteria setforth by Respondent.The partiesengaged in intensiveand hardbargaining at a series of meetings and through anexchange of correspondence for a 3-month periodextending into March 1965.It is plain that duringthat time they fully dealt with the transfer issue.Although Shetterlyon two occasionsin June 1965requested that bargaining resume on transfer rights,Respondent took no steps to arrange a meeting forthat purpose.However,when the parties did meet inmid-August of 1965,they merely restated their well-defined positions developed at the many earliermeetings.WhileRespondent on September 17,1965, wrote the Union that it had no obligation tobargain concerning transfer rights, Respondent didinfactthereafterdiscuss transfer rights andproposed that an arbitrator determine through theuse of objective standards which employees shouldbe offered jobs at Upland.We conclude on the basis of Respondent'sconductduringfrequentmeetingsandcorrespondence with the Union that Respondent metits obligation to bargain with the Union concerningthe effects of the move to Upland on Andersonemployees and their transfer to the new plant.Although many of these meetings and the exchangeof a number of letters took place in the months priorto February 25, 1965, the first day of the 10(b) period,the positions taken during that time continued andwere restated by Respondent and the Unionsubsequent to February 25, 1965. While the partiesdid not reach complete agreement on the transferissue, the record shows that Respondent over aperiod of many months considered the Union'sposition,explained its own position,and madecounterproposals as well as some concessions.'Although bargaining by both parties dwindled334 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderably after March 1965, we regard that as anindication that bargaining was approaching animpassewhen both parties became more or lessfrozen in their positions regarding transfers. Accord-ingly, in the circumstances of this case, we find,contrary to the Trial Examiner, that the GeneralCounsel has not proved by a preponderance of theevidence that Respondent failed to bargain withrespect to the effect on Anderson employees ofthe move to Upland.As noted above, the second basic issue frequentlydiscussed by the parties was recognition of theUnion for the Upland plant. The Trial Examinerfound that the removal of the plant from Anderson toUpland, a distance of 32miles,had no greatersignificance than a removal across the street andthat the move therefore effected no substantialchange in the status or obligation of Respondenttoward its employees or the Union which was theirbargainingrepresentative. Accordingly, as alreadystated, the Trial Examiner held that Respondent wasunder an obligation to bargain with the Unionconcerning the terms and conditions of employmentat the Upland plant. Respondent does not disputetheTrialExaminer's finding that it refused torecognizethe Union as the representative of theUpland employees. It contends, however, that theTrialExaminer erred in finding such conductunlawful by not taking into account this test fordeterminingwhether Respondent was under a dutyto recognize the Union for the new plant: Would atleast a majority of the Anderson employees havetransferred to the new plant but for Respondent'sfailure to negotiate concerning the effects of themove?"We find merit in Respondent's argument. As wehave found insufficient warrant for concluding thatRespondent did not meet its obligation to bargainover the effects of the move, there can be no basisfor attributing the failure of Anderson employees totransfer to Upland to any unfair labor practice on thepart of Respondent. Moreover,it is clearfrom therecord that at notimeduring the bargaining over theeffects of the move did a majority of the productionand maintenanceemployees represented by theUnion at Anderson have an interest in transferring toUpland. Accordingly, we find, contrary to the TrialExaminer, that Respondent was under no obligationto bargainwith the Union concerning terms andconditions of employment at the Upland plant.As noted above, the Trial Examiner also foundthat the economic strike, which commenced onNovember 6, 1964, was converted into an unfairlabor practice strike by Respondent's refusal tobargain. As we have found that Respondent engagedin no conduct that violated Section 8(a)(5) of the Act,we conclude, contrary to the Trial Examiner, thatsuch conversion did not take place at any time.In viewof our conclusion that Respondent has notcommitted any of the unfair labor practices allegedby the General Counsel, we shall dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.8Cooper Thermometer Company,160 NLRB 1902TRIAL EXAMINER'S DECISIONSIDNEYD.GOLDBERG, Trial Examiner: In thisproceeding, under Section 10(b) of the National LaborRelations Act, as amended (herein called the Act), thecomplaint' alleges that Respondent, in violation of Section8(a)(5) and (1) of the Act, has failed and refused to bargainwith the Charging Party (herein called UAW or theInternational), and its Local 940 (herein called the Local),as the joint collective-bargaining representative of itsemployees and has refused to bargain with them over theeffect on such employees of the removal of Respondent'splant from Anderson, Indiana, to Upland, Indiana.Respondent answered, denying practically all theallegations of the complaint. A hearing on the issues soraised was held in Marion, Indiana, from February 28 toMarch 3, 1966, before Sidney D. Goldberg, dulydesignated as Trial Examiner herein, at which all partieswere represented, afforded an opportunity to adduceevidence, cross-examine witnesses, and argue upon thelaw and facts. Briefs subsequently filed by the GeneralCounsel and by counsel for Respondent have beenconsidered.For the reasons hereinafter set forth in detail, I find thatthe International and the Local, jointly, were and are thecollective-bargainingrepresentativeofRespondent'semployees in an appropriate unit and that Respondent hasunlawfully refused to bargain with them concerningwages, hours, and other conditions of employment and,specifically, over the effect on such employees of thetransfer of Respondent's operations from Anderson toUpland.Upon the entire record in this proceedingz and thedemeanor of the witnesses, I make the following:FINDINGS OF FACT1.THE EMPLOYERRespondent has been engaged for many years, formerlyatAnderson and now at Upland, Indiana, in themanufacture and sale of automotive parts. Between 1957and 1964, it was also the parent company in a complex ofcorporationsbutitsmanufacturingoperationhascontinued unchanged for many years. It admits that,during the calendar year 1965, it imported materialsvalued at more than $50,000 and that it is engaged incommerce within the meaning of the Act. I so find.'Issued December 21, 1965, on a charge filed August 25, 1965,and an amendedcharge filed September 28, 19652The following typographicalerrors in the transcript arehereby corrected On p 11,1 9, the word "not" ischanged to read"now" and onp 24,1 6, the word "provides"is insertedfollowingthe word "statute " PIERCE GOVERNOR CO.103It.THE LABOR ORGANIZATIONS INVOLVEDIn 1941 the International was certified, by the Board'sRegionalDirector for Region 11, as the "exclusivebargaining agency" of Respondent's production andmaintenance employees.3 Since that time there have beencollective-bargaining contracts continuously in effectbetween Respondent, as employer, and theInternationaland itsLocal 940, jointly (herein called the Union), asthe "exclusivebargainingagency" for the employees, thelast one having expired October 30, 1964. Subsequent tothat date and well into 1965, Respondent carried onnegotiations for a collective-bargaining contract with theUnion. I find that the Union, as well as theInternationaland the Local, are labor organizations within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Background and Chronology1.IntroductoryDespite the volume of testimony herein-much of itpertaining to matters not truly in issue-the relevant factsof this case are not seriously in dispute.In view of the factthat the original charge herein was filed on August 25,1965, any findings of unfair labor practices on the basis ofRespondent's activities are limited,by Section 10(b) of theAct, tothose which occurred on or after February 25, 1965,and the substantial amount of material in the record whichdeals with occurrences prior to February 25, 1965, wasoffered-and can be considered-only "to shed light onthe true characters of matters"occurring subsequent tothat date.4There is also, unfortunately,a substantialamount of additional material in the record which dealswithmatters not in issue,either because they are notpresented by the pleadings or because the mattersthemselves were never disputed.2.BackgroundAs stated, the Union was certified in 1941 and therewere contracts between Respondent, as employer, and theUnion, as the representative of the employees, in effectuntil October 30, 1964, when the last one was terminatedby timely notice.5Bargaining,which had-commenced priorto the terminal date of the contract, continued withoutsatisfactory progress and, on November 6, 1964, the Uniondeclared a strike, posting pickets at the plant, which wasthen still at Anderson. This strike was, at its inception,admittedly an economic strike and it was, at the time ofthe hearing of this proceeding, still in effect.3.ChronologyAlthough the course of Respondent's bargaining withthe Union and the process of its removal of its plant fromAnderson to Upland have separate chronologies and couldbe separately stated, they are contrapuntal in effect andsuch separate statements would, therefore, inadequatelyshow their interrelation.The plant at Anderson consisted of a group of about sixbuildings, the oldest part of which had been built about1900. Its dilapidated condition was notorious, so much sothat one of the Union's key demands were a contractrecognition of its right to strike over conditions of healthand safety in the plant.",During the bargaining sessions inDecember 1964, references were made to the possibilitythatRespondent would construct a new plant, notnecessarily at Anderson. At the negotiating meeting ofDecember 16, 1964, part of which was taken downverbatim by a reporter, Respondent's chief negotiator,Donald F. Strutz, opened by stating that the Union'sbargainingcommitteehad brought the Company'sattention to "the terrible defects of the plant including theodor problem, the heating problem, the leaking roof andthe defective wiring and plumbing."7 He stated thatseveralcommunitieshadmade offers to induceRespondent to move into them and that such offers hadbeen given consideration. He noted that Upland, Indiana,within 40 miles from Anderson, had made the mostattractive offer and that Respondent had concluded that itwould be "economically advantageous" to move there. Hesuggested that the parties "temporarily discontinuenegotiations on the new labor agreement to permit us tospend as much time as is required to negotiate fully thepossibility of the Company making such a move." He alsostated that "should such a move be made, each employeewill be given full consideration for reemployment if hepresents himself to the new plant and if hired, will retainhis full seniority." With respect to recognition of the Unionasthecollective-bargainingrepresentativeoftheemployees at Upland, however, he stated that suchrecognitionwould be dependent upon proof of suchrepresentation.The Union's spokesman, International RepresentativeRay Shetterly, expressed surprise at the Company'sannouncement, stating that he had supposed they werebargaining for a contract at the Anderson plant to take theplace of the one which had expired, and he called for arecess to discuss this new development with hisbargaining committee. After the recess, the meetingresumed without the reporter. Shetterly made it clear thatthe Union wished to bargain for an agreement on twosubjects: (1) the operation of the plant at Anderson as longas it remainedthere and (2) the effect on the employees ofSCase XI-R-486.The unit is described as follows:Allproductionandmaintenanceemployeesexcludingforemen,assistant foremen,superintendents,confidential,salaried, clerks, officeand drafting room employees."Local Lodge No. 1424, I.A.M. (Bryan Manufacturing Co.) v.N.L.R.B.,362 U.S. 411, 416.5The contractwhich terminatedOctober 30, 1964, describedthe unit as:.all theCompany's employees,except foremen, assistantforemen, superintendents, confidential salaried office, TestRoom,andEngineeringDepartment employees, plantguards, andclerks,...This unit, I find, wasand is an appropriate unit for thepurpose ofcollective bargaining.N It was stipulated that, as of September 1, 1964. the physicalcondition of the plant at Anderson, Indiana, had deteriorated to apoint where the continued operation without proper repair andremodeling created unsafe and unhealthful working conditionswhich the Union requested be remedied. This resulted in theUnion demand that a failure to repair the unsafe conditions of theplant within twelvedays'notice thereof would become the subjectof a right to strike, health and safety grievances for the duration ofthe proposed labor agreement.That such strike must be approvedby the Regional Director of the UAW-CIO."7The accuracy of the written report is not questioned by anyparty herein. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDa transfer of the Company's operations to any othercommunity.Respondent then stated the terms of acontract it would sign covering the interim operation of theAnderson plant. These included the right to terminatesuch agreement on 30 days' notice of the Company'selection to locate its plant outside Anderson and theremoval of any restrictions on subcontracting, avowedly"to facilitate removal of plant."Severalmeetings were held, later in December andthrough January, without significant progress, althoughthe parties went to the extent of "changing faces" on bothsides of the table in an effort to ease the rigidities rooted inpersonal antagonisms between the principal negotiators onboth sides." Bargaining on the subject of an interimcontract continued, without success, until it becameacademic by Respondent's removal of the plant to Upland.Toward the end of December 1964, Respondent ceasedits efforts to carry on production in the face of the strikeand shutdown of the Anderson plant. About the sametime, it completed its arrangements for relocating atUpland and let a contract for construction of a newbuilding there. Pending completion of the new building,Respondent began production in rented quarters atUpland, using supervisory personnel. During the month ofJanuary 1965, the first of those in the clerical andsupervisory force of Respondent who were willing to movetoUpland, did so and by July all of these-about 85percent of that force at Anderson-had made the move.Transfer of normal production to Upland was slower.The order to begin construction was given onDecember 31, 1964, and work on the foundation actuallybegan on January 4, 1965, but Respondent was not able tomove into the building until April. The first few productionemployees at Upland were hired during February and itwas estimated that, at the end of April, Respondent stillhad fewer than 100 employees there. This numberincreased slowly through May and June and, it wasstipulated, the number of production employees in theUpland plant during the week prior to July 4 wassomething under 153. It was also stipulated that thisnumber continued to move upward until it reached 212 atthe end of August and that there have been in the plant atall times since August 1, at least 190 production andmaintenance employees. Only one of the productionemployees who worked at the plant at Anderson-and thatone hired after the strike began-has worked at the plantat Upland.One of the January meetings, that on the 26th, was heldin the office of the Federal mediator in Indianapolis.Respondent was represented by its president, Leland E.Boren, its vice president for labor relations, Leroy V.Bradnick, and its "corporate" counsel, Thomas D. Logan.9The Union was represented by Shetterly and by RaymondH. Berndt, the regional director of UAW's Region 3.After a fruitless morning discussion, Logan and Berndtmet alone in Berndt's office in the afternoon. Logantestified that he told Berndt that he had no authority tobind Respondent and had been at the meeting onlybecause Strutz was in Florida. Logan pointed out theconditions at Upland were not the same as at Andersonand Berndt gave him a copy of a contract between UAWand another employer so that he could become familiarwith its general contents.Two days later, after conferring with Respondent'sofficials, Logan wrote Berndt a six-page letter, practicallyall of which consisted of a statement of "the principlesgenerallyacceptable" to Respondent. One of these"principles" consisted of a proposed contract provisionentitled "Seniority," which set forth, in detail, job titles,groupings of employees, entry rates of pay, and theautomatic increases that would be effective after 60 and 90days, respectively.At its beginning, this letter from Logan referred to therecent meeting of the parties and it then continued asfollows:... As I indicated then, I want to preface ourcommunications with a restatement of our position.That we are not obligated to recognize Local 940 andare unwilling to recognize them for any purposespertaining to employment at any location other thanthat at Anderson. However, we are willing to discussthe possibility of being able to enter into an agreementwith some union at the Upland location. If we couldarrive at some agreement with you, I think we wouldbe willing to make that applicable to whatever localyou think best and recognize as much as we can theequities of employees who have been employed at theAnderson plant.The letter closed with the following:... Thanks again very much for the meeting ofyesterday, I am willing to formulate a completecontract if these thoughts are consistent basicallywith yours.Again the Company has cautioned me to say that theyare not willing to recognize Mr. Shetterly and hisbargaining committee to arrive at any conclusionabout Upland, but they will look favorably upon acontract with United Auto Workers if that can besuitably arranged between them.It seems to me that you might then propose a formalcontract which I promise to take up immediately withthe Board and give you a report.Berndt did not answer until February 15, but heexplained that he had been ill and stated that he hoped,within the next few days, to comment on Logan's letter ofJanuary 26, "point by point" and to advise him further"with respect to the basic suggestions ... relative to UAWrecognition" at the Upland plant.On March 9, Logan again wrote to Berndt, noting that 6weeks had passed since his letter of January 28 and thatBerndt had not written as he had promised in his letter ofFebruary 15. "Accordingly," Logan's letter stated, "I aminstructed by my client to withdraw the suggestions madein said letter and to revert to our former position." The8The documentary evidence clearly shows an unfortunatetendency, on both sides, to permit themselves to be diverted fromthemain problem and to quibble and quarrel over mattersirrelevant to it. Moreover, both the documents and the testimonyherein indicate that one of Respondent's major efforts inconnection with the contract negotiations was to eliminate thenecessity of dealing with International Representative Shetterlyand the members of the negotiating committee8Mr Logan is a member of the law firm which representsRespondent Its name was, at that time, Rothberg, Gallmeyer,Strutz,Fruechtemcht& Logan and its senior partner, SolRothberg, was a member of Respondent's board of directorsDonald F Strutz was also a member of the firm at that time but hethereafter severed his association with it, continuing, however, toact as "labor counsel"for Respondent PIERCE GOVERNOR CO.105following day, Berndt telegraphed Logan, stating that hisdetailed answer had already been prepared and would bein the mail by noon.Berndt'sletterindicatedacceptance,atleast inprinciple, of most of Respondent's proposals. He pointedout,however, that the proposed wage rates were"unacceptable" to the Union and noted that it was theprerogative of theInternationalboth to designate the localthat would cover specificbargainingunits andto assignthe representatives it thought best to assist such locals. Hesuggested that they meet in an effort to settle the dispute.With these letters, communication between Logan andBerndt appears to have terminated.During the month of June 1965, representatives of theUnion and Respondent met at a hearing involving theunemploymentinsurancebenefitsofthestrikingemployees.They discussed and settled questionsconcerning retired employees and talked briefly about thestatus of the Union and of the strike. Shetterly restated theUnion's position: that the striking employees were still theemployees of the Company; 10 that Local 940 was their onlyrepresentative;11 and that all of those willing to go toUpland should be offered employment there. Shetterlyalso said that if the Company had questions about thephysical capacity of some of the employees to performtheir work, those questions should be resolved throughexaminationby an independent medical clinic. Strutzcountered by pointing out that there were some employeeswho had been considered "substandard" at Andersonbecause they either could not or would not produce areasonable day's work; he agreed that there should besome objective standards for determining which of theseshould be offered jobs at Upland and he suggested that itbe done through an independent arbitrator. Shetterlypromised to discuss this with his superiors.12 They alsodiscussed the probable number of striking employees whowould desire employment at Upland and they "guessed"that, after eliminating those who had reached retirementage, those who could not pass physical tests, and thosewho had obtained other satisfactory employment, only 40or 50 would go to Upland.Representativesof the parties again met aboutAugust 17 in connectionwiththeunemploymentcompensation hearing andagainthey also discussed thecontroversy between them. As a result, Shetterly wroteStrutz askingfor a meetingto bargain concerning thetransfer rights of the striking employees and recognition ofthe Union at the Uplandplant.There was no answer to thisletter and, after a second letter was ignored, Shetterlywrote on September 15 to President Boren, requesting ameeting.Boren answered his letter, dated September 17, statingin part:It is our position that under the law and the contractwhich expired October 31, 1964, the employees atAnderson who continue on strike against the plant,have no rightsconcerningre-employment at theCompany's Upland plant.He offered to meet with the Union but insisted thatRespondent was not obligated to bargain "concerningtransfer rights which do not exist."Shetterly's reply suggested that a meeting be heldduring the week of October 11, or any other convenientdate. This time Strutz answered: he did not fix a date formeeting but restated Respondent's refusal to bargainconcerning transfer rights. A subsequent letter fromShetterly again requesting a meeting to bargain abouttransfer rights was again answered by a letter from Strutzoffering to meet at any time but not stating the subject ofsuch meeting. This letter also stated:Again please permit me to state the Company'sposition concerning bargaining for its employees atUpland, Indiana. Until such time as you may becomethe certified bargaining agent of our employees atUpland or at such time as we are convinced that yourepresent the majority of our employees at Upland, wecannot consider your request for bargaining.Just prior to Thanksgiving 1965, Strutz met withShetterly and Roy Cantrell, assistant regional director ofthe UAW, in the Federal mediator's office at Indianapolis.They discussed the strike situation at Anderson andShetterly noted that there were still about 40 peopledrawing strike benefits and that these employees, ifphysically capable of working, as well as some of thosewho were working in Muncie,13 would probably wish totake jobs at Upland. Shetterly then proposed that: (1) withrespect to those employees of the Anderson plant claimedby Respondent to be unable to perform their jobs, physicalexaminations be conducted by a competent medical clinicinIndianapolis and the employees be approved ordisapproved on the basis of comparison with normalpersons of their same age; (2) with respect to the otheremployees,whose physical capacitieswere not inquestion, they be given rights to jobs at Upland,"bumping," where necessary, others hired there; and(3) the UAW be recognized as the collective-bargainingrepresentative of the employees at Upland and a contractbe negotiated with it to cover wages and workingconditions.Shetterly assured Strutz that it was not essential thatLocal 940, as an entity, continue to be, at Upland, the"local" part of the joint representative of the employeesthere but that, after an agreement had been reached withthe International covering the Upland plant, a new localcould be established and an election scheduled at whichthe Upland employees could select their own bargainingcommittee.A final meeting was held in February 1966, at which thespokesmen for each of the parties professed to be waitingfor an offer from the other. No further meetings had beenheld prior to the hearing of this proceeding.B.Discussion and Conclusions1.The issuesAlthough the facts in this case are undisputed, there is alargeamount of evidence in the record that isimmaterial-either because its subject was never in10At the unemployment compensation hearing, Vice PresidentBradnick testified that at the end of March the striking employeescould have resumed work at the Anderson plant since almost allof the machinery was still intact and in place.11There is nothing to suggest that Shetterly meant to imply thatthere was a distinction between Local 940 and the joint local-International representative that is referred to herein as theUnion.12Shetterly subsequently telephoned Strutz and stated that, ifthe Company insisted that some employeesmeet"objective"standards as determined by an arbitrator before they could havetransfer rights, the Union could not agree.O1About 20milesnortheast of Anderson. Upland is about 32milesnorth-northeast of Anderson. 106DECISIONSOF NATIONALdisputeorbecause it was not presented by thepleadings-and an additional amount of evidence which,when the basicissues inthis case are delineated, may befound to be immaterial to them.The major causes for the confused and encumberedcondition of the record are, in my opinion, the GeneralCounsel's preoccupation with "background" evidence notnecessary to this case'" and Respondent's efforts tolitigatematters that are neither disputed nor issuesherein.15 The complaint, after setting forth backgroundmatterdesigned to show bad-faith bargaining byRespondent during the period prior to the 10(b) date,alleges that, since February 25, 1965, Respondent hasrefused to bargain with the Union as the collective-bargainingrepresentativeofitsplantemployees(1) concerningwages,hours,and other terms andconditions of employment and (2) concerning the effect onits employees of the removal of the plant from Anderson toUpland.Whether Respondent's conduct constitutes arefusal to bargain in these broad terms is, I am convinced,the basicissueherein and, while there are severalnarrower questions presented, they are subsidiary to themain one.2.DiscussionAt the commencement of consideration of this case,certain undisputed factsmustbe noted: (1) except for theremoval of its plant location from Anderson to Upland,there has been no change in Respondent's business: itscorporate status, its ownership,its top management, itsclerical and supervisory personnel are all unchanged anditsproduct is precisely the same; (2) the new location ofthe plant, at Upland, is about 32 miles from Andersonthrough relatively open countrysidewithno largesettlements or obstacles but with several paved roadsbetween them16 and, therefore, both locations are withinthe same general community.On the basis of these facts, it seems clear that theremoval of the plant from Anderson to Upland had nogreater significance, in this context, than would have hadits removal across the street and, therefore, that the moveeffected no substantial change in the status or obligation ofRespondent toward its employees or their bargainingrepresentative, the Union."Respondent's position with respect to recognition of theUnion as the joint collective-bargainingrepresentative of1"As shown below, Respondent's good faith, or lack thereof, isirrelevant.1$Despite Respondent's attempts, both during the course ofthe bargaining and in this proceeding, to turn to its advantage theconcededly dilapidated condition of the plant by endeavoring tomake an issue of the necessity to move, the Union waived its rightto bargain on this subject and the lack of bargaining thereon is notan issue herein.'SThe absence of large settlements and existence of pavedroads are judicially noticed on the basis of the 1965-1966 map ofthe Indiana Highway Commission.In addition to the one or morepaved reads that are fairly direct, Interstate Highway 69, anaccess-controlled,multilane, divided highway,has an accesspoint less than 5 miles from Anderson and another, about 25 milesnorth, less than 3 miles from Upland.17 InInternationalPaper Company,150NLRB 1252, theemployer moved certain of its operations from one of its plants,located on the south side of St. Louis, to another one which waslocated on the north side of the same city. The Board adopted theTrial Examiner's findings, based in part upon the fact that bothplants are in the same metropolitan area,that the employer'srefusal to recognize, for certain employees at the north plant, theLABOR RELATIONS BOARDits employees, both those formerly at Anderson and thosesubsequently employed at Upland, is not completely clearon the record. While Boren's letter of September 17, 1965,states:It is our position that under the law and the contractwhich expired October 31, 1964, the employees atAnderson who continue on strike against the plant,have no rights concerning re-employment at theCompany's Upland plant ....Logan's letter dated January 28 and March 9, 1965, statedthat Respondent was "not obligated to recognize Local 940and is unwilling to recognize them for any purposepertaining to employment at any other location other thanAnderson."18Respondent's brief, in listing the issues believed to beraised by the pleadings and evidence herein, includes thefollowing:5. Is the Company legally obligated to recognizeeither the International Union or its Local 940 atAnderson, Indiana, or both of them, as the exclusivecollective bargaining representative for its productionand maintenance workers at Upland, Indiana, withouta prior representation election to enable its Uplandemployees to select a representative of their ownchoosing.and the recommended answer to this question is stated inthe negative because, according to its brief, Respondentoffered-and the Union refused-to bargain the questionof plant removal.3.ConclusionsWhether stated as a denial of transfer rights to itsAnderson employees, a refusal to recognize Local 940 forany purpose other than as the representative of the"Anderson" employees or a refusal to bargain with "Mr.Shetterly and his bargaining committee," it is clear thatRespondent has refused, and continues to refuse, tobargainwith the Union as the collective-bargainingrepresentativeofitsproductionandmaintenanceemployees.But on November 6, 1964, when the Union went onstrike in support of its efforts to obtain a satisfactorycontract, all of the 186 permanent employees in the unitwere members of Local 940. From the beginning ofdiscussions involving a new plant, however, Respondenttook the position that at any new location it would refuse tounion which had represented them at the south plant,violatedSec. 8(a)(5) of the Act. To the same effect, see:Jack Lewis, et al.d/b/a California Footwear Company,114 NLRB 765, enfd. asmodified in other respects 246 F.2d 886 (C.A. 9), in which removalof the employer's plant from downtown Los Angeles to Venice, apart of the same city about 12 miles away, was held not to affectitsobligations;Rapid Bindery, Inc.,127 NLRB 212, enfd. asmodified in other respects 293 F.2d 170 W.A. 2), in which theemployer's transfer of operations from Dunkirk, New York, 44miles south of Buffalo, to Tonawanda, New York, about 10 milesnorth of Buffalo, was also held not to affect its obligation;N.L.R.B. v. Storack Corporation,357 F.2d 893 (C.A. 7). in whichthe court of appeals, enforcing the Board's bargaining order (147NLRB 493), declined to give any weight to the employer's removalof its plant from Evanston,Illinois, to the southern part ofChicago,a distanceof between 25 and 35 miles.18Another version of Respondent's position is the statement,also set forth in Logan's letter of January 28, 1965, that "theCompany ... are not willing to recognize Mr. Shetterly and hisbargainingcommittee to arrive at any conclusion aboutUpland.... .. PIERCE GOVERNOR CO.107recognize Local 940 as a segment of the joint local-International representative which had long been thechosencollective-bargainingrepresentativeofitsemployees. According to the uncontradicted testimony ofBradnick, this position was first stated by Strutz at thebargaining conference on December 16, 1964, when theprobable removal of the plant was first openly discussed, itwas repeated by Strutz at the meeting of January 6, 1965,and again stated by Logan at the meeting on January 26,1965. Finally, Logan's letter of January 28, 1965, quotedabove, sets forth Respondent's refusal to recognize Local940 as an unchangeable element in its position' 9 and it isclear from the record that this refusal continued unabateddown to the time of the hearing. I am unable to find, eitherin the record or in Respondent's brief, an intelligibleargument in support of this position.This position was and is, in my opinion, unjustifiable.While it was the International which was certified in 1941by the Board, there is no obstacle to the jointrepresentation of employees in an appropriate unit bymore than one labor organization, 20 and it is clear that itwas Local 940 to which, it was stipulated, all of theemployees in the unit belonged. Accordingly, on the basisof the International's certification and continuousrepresentation of Respondent's employees and on thebasis of Local 940's status as the continuous representa-tiveand the designee by. membership of these sameemployees, it is clear that the International and the Localconstitutedthesingle,jointrepresentativeof theemployees2' and Respondent's effort to sever the Localfrom the International cannot succeed. Respondent hasbeen, and is, obligated to bargain with them in the formwhichhasbeenchosenbytheemployees,22notwithstanding the termination of the previous contract23or the commencement and pendency of the strike.24The specific subjects, however, upon which bargainingwas necessary (within the general area of "wages, hours,and other terms and conditions of employment" set forthin Sec. 8(d) of the Act), varied during the course of theperiodhere involved, depending upon changes incircumstances.During the period from the start of the strike (actually,from this time of notification of termination of thepreviously existing contract), until about December 16,1964, the subject of bargaining was, generally speaking,the terms of a contract covering employment at theAnderson plant. Beginning about December 16, 1964,however,when Respondent first clearly stated thatremoval of the plant was under serious consideration,proper subjects of bargaining included: (1) whether theplant should be moved; (2) the terms of an interim contractcovering operation of the Anderson plant pending finaldecision on such removal; and (3) the effect on theemployees of such removal, if accomplished.With Respondent's definite decision, at the end of 1964,to terminate its operations at Anderson and move toUpland, any further discussion with the Union overwhether the plant should be moved or concerning theterms of an interim contract at Anderson became futile butRespondent's basic obligation to bargain with the Unionremained unaffected by the decision since, as set forthabove, both the operation of the Company and its locationremained relatively unchanged. But with the change incircumstances resulting from the decision to move, theaspects of Respondent's obligation to bargain whichbecame paramount during the period which began with1965were those concerned with: (1) the terms andconditions of employment at Upland and (2) the effects ofthe plant removal on the employees. These are the mattersupon which the Union has continuously insisted thatnegotiations be held and upon which Respondent, byinsisting that it will not negotiate in any manner with Local940, has precluded such negotiations.It is clear, therefore, on this record that Respondent, bycontinuously refusing to recognize and bargain with Local940 as an integral part of the bargaining agent of itsemployees, has violated Section 8(a)(5) of the Act by itsrefusal to recognize and bargain with the joint bargainingrepresentativewhich it was required by the Act torecognize.25The question of good faith, moreover, isirrelevant in this case since the duty to bargain hereinarises out of the undisputed relationship between theparties and the subjects upon which the Union has soughtto bargain-and the Respondent has refused-are clearlymandatory subjects of bargaining.26Moreover, Respondent's continued refusal to discussthe treatment to be accorded employees adverselyaffected by the removal of the plant to Upland was, initself, a violation of Section 8(a)(5) of the Act.27Although these refusals to bargain began prior toFebruary 25, 1965, any finding of violation of the Actherein must be based upon activities subsequent to thatdate. Accordingly, I find that Respondent's unfair laborpractices in violation of Section 8(a)(5) of the Actcommenced on February 25, 1965, and have continuedsince that date.Respondent's unalterable refusal to recognize Local940, in any meaningful way, as an integral element of thecollective-bargaining representative of its employees hasbeen, I find, the principal obstruction to bargaining sinceFebruary 25, 1965. Its unlawful conduct has been themajor impediment to bargaining and has thereby largelycontributed to the continuation of the strike. Accordingly,sinceFebruary 25, 1965, the strike of Respondent'semployees has been an unfair labor practice strike,28 andthe employees who had not been theretofore permanentlyreplaced have retained their status as employees and their19This refusal, of course, was not one of the "suggestions"which was "withdrawn" by Logan's letter of March 9, 1965, and insubsequent conferences Respondent made clear its continuedrefusal to recognize Local 940.21 GeneralMotors Corporation, 67NLRB 233.21The article of the 1961-1964 contract entitled "recognition"designates Local 940 andthe Internationalas "the exclusivebargainingagency" for Respondent's employees in the describedunit.22TheIngalls Shipbuilding Corporation,143 NLRB 712.2'Winn-Dixie Stores, Inc.,147 NLRB 788, enfd. as modified361 F.2d 512 (C.A. 5).24 PecheurLozengeCo., Inc.,98 NLRB 496, enfd. as modified209 F.2d 393, 403 (C.A. 2), cert. denied 347 U.S. 953.25Even if Respondent's conduct had been confined to an effortto rid itself of Shetterly and the negotiating committee, suchconduct would constitute violation of Section 8(a)(5) of the Act(AmericanRadiator & Standard Sanitary Corporation,155NLRB 736).211N.L.R.B. v. Katz,369 U.S. 736.27Rapid Bindery, Inc., supra; Royal Plating and Polishing Co.,Inc., 160 NLRB 990.28 ThePhilip Carey Mfg. Co.,140 NLRB 1103, 1105-06 enfd.on thispoint 331 F.2d 720 (C.A. 6). 108DECISIONSOF NATIONALLABOR RELATIONS BOARDright to reinstatement upon their unconditional applicationto return to work.29IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIthaving been found herein that Respondent hasengaged in and is engaging in unfair labor practices, it willbe recommended that it cease and desist therefrom andthat it take certain affirmative action to effectuate thepolicies of the Act.Having found that the Respondent refused to bargaincollectively with the Union as the exclusive representativeof its employees in an appropriate unit, I will recommendthat the Respondent, upon request, bargain collectivelywith the Union as such representative and, if anunderstanding is reached, embody such understanding ina signed agreement.Having found that the strike, which commenced as aneconomic work stoppage on November 6, 1964, wasconverted into an unfair labor practice strike onFebruary 25, 1965, by Respondent's unlawful refusal tobargain with the Union and was thereafter prolonged byRespondent's unfair labor practices, and having found thatthe employees who went on strike and after February 25,1965,became unfair labor practice strikers as aconsequence thereof, I will recommend that Respondent,upon application, offer them reinstatement to their formeror substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, dismissing, ifnecessary, any person hired after the latter date, and makethese employees whole for any loss of pay they may sufferas a result of Respondent's refusal to reinstate them uponsuch application.Upon the foregoing findings of fact, and upon the entirerecord herein, I reach the following:CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Local940and the International are labororganizationswithin the meaning of Section 2(5) of the Act.3.The Union, consisting of Local 940 and theInternational, acting jointly, is a labor organization withinthe meaning of Section 2(5) of the Act.4.All of Respondent's employees, except foremen,assistant foremen, superintendents, confidential salariedoffice, test room, and engineering department employees,plant guards and clerks, constitute a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act.5.At all times since February 25, 1965, the Union hasbeentherepresentative,forcollective-bargainingpurposes, of Respondent's employees in the unit abovedescribed.6.By failing and refusing to bargain with the Union onand after February 25, 1965, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act and has therebyinterfered with, restrained, and coerced employees in therights guaranteed them in Section 7 of the Act in violationof Section 8(a)(1) thereof.7.By engaging in the aforementioned unfair laborpractices,theRespondentconverted theUnion'seconomic strike into an unfair labor practice strike onFebruary 25, 1965, in consequence of which the employeeswho were on strike on and after that date retained theirstatus as employees and have continued to be entitled toreinstatement,upon application, to their former orsubstantially equivalent positions in preference to allemployees hired since that date.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that The Pierce Governor Company,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing,uponrequest,tobargainwithInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America,AFL-CIO, and Local Union No. 940 thereof, actingjointly,as the collective-bargaining representative ofits employees in the unit described as follows:Allemployees, except foremen, assistant foremen,superintendents, confidential salaried office, test room,and engineering department employees, plant guards andclerks.(b) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to form labor organizations,to join or assist the above-named labor organization or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act, asmodifiedby the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Upon request, bargain with International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, AFL-CIO, and Local UnionNo. 940 thereof, jointly, as the collective-bargainingrepresentative of its employees in the appropriate unitdescribed above with respect to rates of pay, hours ofemployment, and other terms and conditions of employ-ment and with respect to the effect upon the employees29MastroPlasticsCorp. v. N.L.R.B.,350 U.S. 270, 278;ThePhilip Carey Mfg. Co.,supra; Hawaii Meat Company,Ltd.,139NLRB 966. PIERCE GOVERNOR CO.109in the unit of the removal of its plant from Anderson toUpland and, if an agreement is reached,embody suchagreement in a signed contract.(b)Upon their unconditional offer to return to work,reinstate all employees in the unit who were on strike onandafterFebruary 25, 1965, to their former orsubstantially equivalent positions,without prejudice totheir seniority and other rights and privileges,discharging,ifnecessary to effect such reinstatement,personsemployed subsequent to that date and make each suchemployee whole for any loss of pay he may suffer as aresult of its refusal to reinstate him upon such application.The backpay, if any, will be computed on a quarterly basisin the mannerset forth in F.W. Woolworth Company,90NLRB 289,with interest thereon at 6 percent per annum,as set forth inIsis Plumbing & Heating Co.,138 NLRB716.(c)Notify any and all employees in the aforesaid unitwho were on strike against it on and after February 25,1965, and who are now serving in the Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(e)Post at its plant at Upland,Indiana, copies of theattached notice marked "Appendix."30 Copies of saidnotice, to be furnished by the Regional Director forRegion 25, after being signed by its representative, shallbe posted and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any material.(f)NotifytheRegionalDirector for Region 25, inwriting, within 20 days from receipt of this Decision, whatsteps it has taken to comply herewith.3130 In the event that this Recommended Order is adopted by theBoard,the words "a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals,the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order "11 In the event that this Recommended Order is adopted by theBoard,thisprovision shall be modified to read "Notify theRegional Director for Region 25, in writing,within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:InternationalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of America,AFL-CIO, and its Local Union No. 940, acting jointlyas a labor organization,is the exclusivecollective-bargaining representative of our employees in the unitwhich is described as follows:Allemployees,exceptforemen,assistantforemen,superintendents,confidential salariedoffice, test room, and engineering departmentemployees,plant guards and clerks.WE WILL NOT refuse,upon request,tobargaincollectively with the aforesaid labor organization asthe exclusive representative of our employees in thesaid unit concerning (1) wages, hours, and terms andconditions of employment,(2) the effect on ouremployees in the said unit of the recent removal of ourplant from Anderson to Upland;and, if agreement isreached,we will embody such agreement in a signedcontract.WE WILL NOT,by refusing to bargain with the saidlabor organization concerning the aforesaid matters,or in any like or related manner, interfere with,restrain, or coerce our employees in the exercise oftheirrighttoself-organization,toform labororganizations, to join or assist the above-named labororganization or any other labor organization, tobargain collectively through representatives of theirown choosing,and to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such rightmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of theAct, asmodifiedby theLabor-Management Reportingand DisclosureAct of 1959.WE WILL, upon their unconditional offer to returntowork,reinstate to their former or substantiallyequivalentpositions,withoutprejudice to theirseniorityor other rights and privileges,allouremployees in the said unit who have been on strike onand after February 25, 1965, and WE WILL, ifnecessary to accomplish this, dismiss persons hiredsince that date.All ouremployees are free to join,or remain membersof, International Union,United Automobile,AerospaceandAgriculturalImplementWorkers of America,AFL-CIO,and its Local Union No. 940,or any other labororganization,or to refrain from joining or remainingmembers thereof.THE PIERCE GOVERNORCOMPANY, INC.(Employer)DatedBy(Representative)(Title)Note: We will notify any of the above-describedemployees if presently serving in the Armed Forces of theUnited States of his or her right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana46204, Telephone 633-8921.